Citation Nr: 1216696	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  94-20 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to special monthly compensation at a level higher than that provided by 38 U.S.C.A. § 1141(k) for loss of use of the right hand and arm to the shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from October 1976 to October 1979. 

This claim comes before the Board of Veterans' Appeals on appeal from an October 2002 rating determination of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2004 and May 2010, the Board remanded this case for additional evidentiary development.  The case has since been returned to the Board for further appellate consideration.

The record shows that matter on appeal has been previously characterized as entitlement to compensation benefits under 38 U.S.C.A. § 1151 for loss of use of the right hand and arm to the shoulder.  However, the record reflects that in a March 1998 rating decision the RO actually awarded compensation benefits for additional disability of the right hand (right ring finger amputation with post operative neuroma and reflex sympathetic dystrophy) as a result of treatment at a VA facility.  Specifically, he was awarded special monthly compensation at the "k" rate at 38 U.S.C.A. § 1114(k) based on loss of use of one hand for his post operative neuroma and reflex sympathetic dystrophy.  38 C.F.R. § 3.350(a) (2011).  Therefore, the Board finds that the issue on appeal is not, in fact, a claim for entitlement to compensation benefits under 38 U.S.C.A. § 1151 for loss of use of the right hand and arm to the shoulder.  Rather, the Board finds that the claim is one for entitlement to special monthly compensation at a level higher than that provided by 38 U.S.C.A. § 1141(k) for loss of use of the right hand and arm to the shoulder.  As such, the issue on appeal has been recharacterized as that which is found on the coversheet of the decision.

In September 2003, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The Board notes that additional evidence was received into the record in February 2010 and April 2012.  The agency of original jurisdiction (AOJ) has not considered this new evidence, and the Veteran has not signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2012).  However, inasmuch as the additional evidence is cumulative of evidence already of record, the Veteran is not prejudiced by the Board's consideration of the appeal at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rate for SMC on the basis of loss of use of one hand.


CONCLUSION OF LAW

The criteria for special monthly compensation at a statutory rate higher than that provided for by 38 U.S.C.A. § 1114(k) due to loss of use of the right hand have not been met.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2011); 38 C.F.R. § 3.350 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Regarding the claim seeking a higher rating of SMC on the basis of loss of use of a hand. the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384  (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002). See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  As discussed below, the Veteran is receiving the maximum rate available for loss of use of a hand, and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations. The VCAA is therefore inapplicable and need not be considered with regard to that claim. See Mason v. Principi, 16 Vet. App. 129, 132  (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).


II. Pertinent Legal Criteria

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  See 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352. SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the (s) rate). SMC under subsections (k) and (r) are rates that are paid in addition to any other SMC rates, with certain monetary limits.  SMC under subsection (k) is for loss or loss of use of certain body parts.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a) . Subsection (l) provides for SMC based on the need for aid and attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Subsection (o) is the highest rate of SMC permitted. 38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e). Subsection (p) provides for SMC rates in between the different subsections, i.e., "intermediate" rates. 38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f).  Subsection (s) authorizes  SMC for housebound status.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Subsection (r) authorizes a special aid and attendance rate.  38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h). 

Special monthly compensation under 38 U.S.C.A. § 1114(k) is payable for each anatomical loss or loss of use of one hand, one foot, both buttocks, one or more creative organs, blindness of one eye having only light perception, deafness of both ears, having absence of air and bone conduction, complete organic aphonia with constant inability to communicate by speech or, in the case of a woman veteran, the anatomical loss of one or both breasts (including loss by mastectomy).

Loss of use of a hand or a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of use of the hand or foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot. 38 C.F.R. §§ 3.350(a)(2) 4.63.


III. Legal Analysis

The record shows that the Veteran is in receipt of special monthly compensation at the "k" rate at 38 U.S.C.A. § 1114(k) based on loss of use of one hand for his post operative neuroma and reflex sympathetic dystrophy.  38 C.F.R. § 3.350(a) (2011).  However, the Board finds that the Veteran is not entitled to SMC at a rate higher than "k" because the record shows that only the Veteran's right hand is involved and there has been no demonstration by the evidence of record of involvement of other body parts, such as the left upper extremity or the lower extremities.  The Board notes that the statute and applicable regulation do not provide for a higher rate of SMC for loss of use of a hand.  As such, the Veteran is currently receiving the maximum rate allowed by law for loss of use of a hand.  The Board points out that SMC rates are determined by statute and are not subject to the Board's discretion and the Board is specifically prohibited from granting benefits that are not authorized by law. See 38 U.S.C.A. § 7104(c); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (relying on OPM v. Richmond, 496 U.S. 414, 424 (1990)).

The Board also observes that effective September 9, 2003, the Veteran is in receipt of SMC based on the need for regular aid and attendance of another under 38 U.S.C.A. § 1114 (1) and 38 C.F.R. § 3.350 (b) for his reflex sympathetic dystrophy as well as other disabilities.  However, the Board notes that the Veteran's SMC compensation for loss of use of his right hand is not payable concurrently with SMC for aid and attendance.

The Board further points out that effective September 9, 2003, the Veteran is in receipt of SMC under 38 U.S.C.A.§ 1114 (p) and 38 C.F.R. § 3.350 (f)(4) as a result of his post-operative neuroma.  However, the assignment of such higher rate is not based on the loss of use of the Veteran's right hand alone.  Rather, the record reflects that such rate has been awarded to due to the Veteran's additional disability (e.g., anal sphincter incontinence, status post resection of perirectal abscess), which has been independently ratable at 100 percent from September 9, 2003.  

In conclusion, based on the above cited reasons, the Board finds that  the Veteran is not entitled to special monthly compensation at a rate higher than that provided for by 38 U.S.C.A. § 1114 (k) as a result of the loss of use of his right hand and the claim must be denied.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to special monthly compensation at a level higher than that provided by 38 U.S.C.A. § 1141(k) for loss of use of the right hand and arm to the shoulder is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


